Case 18-11081-jal        Doc 13     Filed 01/18/19      Entered 01/18/19 14:21:10       Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

 In Re:                                              Case No. 18-11081

 Flora B Browder
                                                     Chapter 13

 Debtor                                              Judge Joan A. Lloyd

    AGREED ORDER TO CONTINUE CONFIRMATION HEARING REGARDING
               PROPERTY LOCATED AT 2179 STEVENSON
           CHAPEL ROAD, RUSSELLVILLE, KY 42276 (Doc. No. 12)

          This matter came to be considered on the Plan Objection regarding property located at

2179 STEVENSON CHAPEL ROAD, RUSSELLVILLE, KY 42276, set for Thursday, January

24, 2019 at 8:30 a.m.

          The parties have alleged that good cause exists for granting the Motion and for this

reasons, it is appropriate to grant the relief requested.

          IT IS, THEREFORE ORDERED that the Motion is granted and the hearing on the

Debtor’s Plan Objection regarding property located at 2179 STEVENSON

CHAPEL ROAD, RUSSELLVILLE, KY 4227 is continued to ________________ at _______

a.m./p.m.

          IT IS SO ORDERED.

 Agreed Upon:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons
 Sottile & Barile, Attorneys at Law
 P.O. Box 476
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Creditor
Case 18-11081-jal    Doc 13      Filed 01/18/19   Entered 01/18/19 14:21:10   Page 2 of 2




 /s/ Mark H. Flener
 Mark H. Flener
 P.O. Box 8
 1143 Fairway Street, Suite 101
 Bowling Green, KY 42102-0008
 Phone: 270.783.8400
 Fax: 270.783.8873
 mark@flenerlaw.com
 Debtor’s Attorney
 (Per E-Mail Authorization received on 1/18/19)

 /s/ Chuck Sydenstricker
 Chuck Sydenstricker
 Staff Attorney for William W. Lawrence
 310 Republic Plaza
 200 S. Seventh Street
 Louisville, KY 40202
 Phone: 502.581.9042
 ECF@louchapter13.com
 Chapter 13 Trustee
 (Per E-Mail Authorization received on 1/18/2019)

Copies to:

Mark H. Flener
P.O. Box 8
1143 Fairway Street, Suite 101
Bowling Green, KY 42102-0008
mark@flenerlaw.com

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Flora B Browder, Debtor
2179 Stevenson Chapel
Russellville, KY 42276
